       Case 1:20-cr-00131-SPW Document 68 Filed 09/13/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                              BILLINGS DIVISION



UNITED STATES OF AMERICA,                 CR-20-131-BLG-SPW


                 Plaintiff,
                                             ORDER
vs.



ANTOINE ROBERT
THREEFINGERS ,

                  Defendant.




       IT IS HEREBY ORDERED that the Clerk of Court may provide meals for
the jurors during their deliberations in the above entitled case.

      DATED 13th day of September, 2021.



                                    Honorable Susan P. Watters
                                    United States District Judge
